DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of current rejection using Yamashita (JP H4-41315, 1992, IDS provided) as a third art.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill-O'Brien (US 5,457,963) in view of Kamio (JP 07-313052) and Yamashita (JP H4-41315, 1992, IDS provided).

Regarding claim 1, Cahill-O'Brien discloses
An inside air control system (a controlled atmosphere system to be used in conjunction with the container unit; C2:51-52, Figs. 3-4, 5

    PNG
    media_image1.png
    421
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    917
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    759
    626
    media_image3.png
    Greyscale
), comprising:

a gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) including an air pump (an air compressor 30; C4:1, Fig. 3 [including] flow control valves 38; C4:49, Fig. 3) and an vessel (the container of “a nitrogen separation membrane 36”; C4:2, Fig. 4), the air pump being configured to selectively (selecting closing or opening “Drain Valve 48” by “Controller 50”; Fig. 3) pressurize and depressurize the vessel to produce, through adsorption of nitrogen, first low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13

    PNG
    media_image4.png
    342
    590
    media_image4.png
    Greyscale
) having a lower oxygen concentration  (the low O2 density of “the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36”; C4:8-10, Figs. 3-4) than outside air  (“ATMOSPHERE 44”; Fig. 3 [including] air 44 from outside the container; C4:12-13) and second low oxygen concentration air (2nd Container O2%; Fig. 13 [including] 5%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10) having a lower oxygen concentration (5% < 15%; Fig. 13) than the first low oxygen concentration air, as a result of removal (bringing the oxygen level down from the approximately 20.8% oxygen contained in atmospheric air to the desired setpoint value; C11:51-53, Figs. 3-4, 13 [including] The oxygen/other gasses from the oxygen outlet 58 exhausted to the outside air; C4:50-51 [by] a nitrogen separation membrane 36; C4:2, Fig. 4 [and] The controller 50 monitoring the amount of oxygen and carbon dioxide in the container; C4:60-61) of oxygen (the amount of oxygen in the container; C4:60-61) from the outside air, the gas supply device including passages (the pipeline with an arrow between “flow control valves 38” and “refrigerated container 10”; Fig. 3; C10:15, Fig. 1) to pump the first low oxygen concentration air, the second low oxygen concentration air, and the outside air into a storage box (a refrigerated container 10; C3:34, Fig. 3) for storing a breathing plant (fruits and vegetables; C1:22); and

a processor (The controller 18 being preferably a programmed microprocessor; C3:46-47) programed to control an operation of the gas supply device according to memory-stored instructions (a program in “a programmed microprocessor”; C3:46-47),

the inside air control system performing an oxygen concentration reduction action (The oxygen/other gasses from the oxygen outlet 58 exhausted to the outside air; C4:50-51, Figs. 3-4) to reduce (bring the oxygen level down from the approximately 20.8% oxygen contained in atmospheric air to the desired setpoint value; C11:51-53) an oxygen concentration (the amount of oxygen inside the refrigerated container 10 to change the rate of ripening of produce stored in the container; C4:6-8) of inside air (the atmosphere, respectively within the container 10; C3:41) in the storage box to a predetermined set oxygen concentration (the desired oxygen ranges for the load; C5:3-4, Fig. 13 [and] set the desired setpoints to control oxygen within the range of 1% to 15% and carbon dioxide within a range of 0 to 25%; C9:29-31, Fig. 13) through the gas supply device supplying the first and second low oxygen concentration air into the storage box, and an air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13) to maintain the inside air at a desired composition (the amount of oxygen and carbon dioxide inside the refrigerated container 10 to change the rate of ripening of produce stored in the container; C4:6-8) after termination (the system immediately entering a stand-by mode; C9:34-35) of the oxygen concentration reduction action,

the inside air control system further comprising a bypass passage () through which the outside air (“ATMOSPHERE 44”; Fig. 3 [including] air 44 from outside the container; C4:12-13) discharged from the air pump (an air compressor 30; C4:1, Fig. 3 [including] flow control valves 38; C4:49, Fig. 3) passes to bypass the adsorbent-filled vessel (),

during the air composition maintenance action, the processor being configured to instruct the gas supply device to operate while switching (The controlled atmosphere system 14 beginning operation only when a controlled atmosphere enable switch 70 located in the refrigeration controller 18 is closed; C15:8-11) among

a first supply operation (“Close Valve B”; Fig. 13) in which the first low oxygen concentration air is supplied into the storage box through the passages,

a second supply operation (“Close Valve A”; Fig. 13) in which the second low oxygen concentration air is supplied into the storage box through the passages, 

an outside air supply operation (air 44 from outside the container entering the compressor 30; C4:12-13, Fig. 3) in which the outside air is supplied into the storage box through the bypass passage () and the passages without () flowing into the adsorbent-filled vessel, and

a standby operation (the system immediately entering a stand-by mode; C9:34-35) in which supply of the first low oxygen concentration air, and the outside air into the storage box is maintained at rest (a stand-by mode; C9:34-35),

to maintain the oxygen concentration of the inside air at the set oxygen concentration (the desired oxygen ranges for the load; C5:3-4, Fig. 13 [and] set the desired setpoints to control oxygen within the range of 1% to 15% and carbon dioxide within a range of 0 to 25%; C9:29-31, Fig. 13), and a carbon dioxide concentration (carbon dioxide within a range of 0 to 25%; C9:30-31) of the inside air at a predetermined set carbon dioxide concentration (a control band above and below the setpoint programmed into the controller for the particular gas, e.g., the CO2 level above the control band and the CA air compressor 30 started at step 180, via the "Yes" branch 182; C9:62-C10:2 for the “carbon dioxide within a range of 0 to 25%”; C9:30-31), and

the inside air control system comprises
a supply-discharge switching mechanism (a drain solenoid valve 94 electrically operated valves and normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule; C6:13-16, Fig. 4) that includes a valve (a drain solenoid valve 94; C6:13, Fig. 4) and switches (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) between a gas supply operation (to be periodically opened by the controlled atmosphere controller 50; C6:13-16, Fig. 4) in which one (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13) of the first low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13) and the second low oxygen concentration air is selectively (selected by “setpoint” at “step 210” and “control band” at “step 236”; C11:16-17, Fig. 12) supplied to an inside (inside “the container”; C4:12-13) and a gas discharge operation (The oxygen/other gasses from the oxygen outlet 58 exhausted to the outside air; C4:50-51, Fig. 4) in which the first and second low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13) is discharged to an outside (the outside air; C4:50-51, Fig. 4).

	Cahill-O'Brien discloses “a vessel” and “the vessel to produce, first low oxygen concentration air” as mapped above, but is silent regarding
an adsorbent-filled vessel
the vessel to produce, through adsorption of nitrogen, first low oxygen concentration air

a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel,

the outside air through the bypass passage and the passages without flowing into the adsorbent-filled vessel, and

	However, Kamio discloses, in the analogous field for “METHOD FOR CONTROLLING ENVIRONMENT FOR FRUIT VEGETABLES AND STORING THE SAME” (title, Fig. 1

    PNG
    media_image5.png
    489
    536
    media_image5.png
    Greyscale
),
an adsorbent-filled vessel (the adsorption tower 6a; P15:2, Fig. 1 [or] the adsorption tower 6b; P17:8, Fig. 1), 
the vessel to produce, through adsorption of nitrogen (The adsorption tower 6a is filled with 13 × 20 Kg of nitrogen adsorbent 7), low oxygen concentration air (oxygen is removed from the system (O2 pull down); P14:8)

	The advantage of using Kamio’s blower 3 and the adsorption tower 6a filled with nitrogen adsorbent 7 is to keep freshness of the vegetables at the time of storage by keeping the oxygen concentration in the storage at a low level of 2 to 4 vol% of an initial storage by removing oxygen from 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cahill-O'Brien with Kamio by replacing Cahill-O'Brien’s compressor 30 having “a nitrogen separation membrane 36” with Kamio’s blower 3 and the adsorption tower 6a filled with nitrogen adsorbent 7 in order to keep freshness of the vegetables at the time of storage by keeping the oxygen concentration in the storage at a low level of 2 to 4 vol% of an initial storage by removing oxygen from the initial storage amount of storage using a nitrogen generator.

	Cahill-O'Brien in view of Kamio discloses “the outside air discharged from the air pump” as mapped above, but Cahill-O'Brien in view of Kamio is silent regarding
a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel,

the outside air through the bypass passage and the passages without () flowing into the adsorbent-filled vessel, and

	However Yamashita discloses, in the same field for “The controller 6 having a density control means 6a which operates the reforming air generating unit 3 and the air supply unit 4 based on the detection signal from each sensor and switching the three way electromagnetic valve 13 and the air supply valve 14 to control the opening and closing of the respective solenoid valves so that the O2 concentration and the CO2 concentration in the storage 2 becoming the set predetermined values.” (Page 6, lines 32-37, Fig. 1

    PNG
    media_image6.png
    409
    555
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    184
    609
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    109
    609
    media_image8.png
    Greyscale
),
a bypass passage (the line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10”; Page 5, 20-21, Fig. 1) through which the outside air (air in the atmosphere; Page 4, line 32) discharged from the air pump (a compressor 17; Page 5, line 29, Fig. 1) passes to bypass the adsorbent-filled vessel (one of “the adsorption tanks 21, 22”; Page 6, 16-17, Fig. 1),

the outside air through the bypass passage (“36”; Fig. 1) and the passages (the line “between “14” and “15” and “the O2 pipe 10”; Page 5, line 22, Fig. 1) without (“air from the air supply unit 4 supplied into the storage 2 via throttle value 15 by opening the air supply valve 14”; Page 5, lines 22-24 which means bypassing “21” and “22”) flowing into the adsorbent-filled vessel, and

	The advantage of using Yamashita’s line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10” parallel to “a pipe 16” (Page 5, line 28, Fig. 1) and “the adsorption tanks 21, 22” is for “the programmable controller 6” to automatically control “a three way solenoid valve 13” (Page 5, line 18, Fig.1) and “an air supply valve 14” (Page 5, lines 21-22, Fig. 1) in the disclosed fluid circuit in accordance with the control signals from the programmable controller 6 for filling the storage 2 with the desired densities of the desired gases and maintaining freshness of the storage materials such as fresh produces in addition to the manual control of various flow control valves.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cahill-O'Brien in view of Kamio with Yamashita by replacing Cahill-O'Brien’s compressor 30 having “a nitrogen separation membrane 36” with Yamashita’s line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10” parallel to “a pipe 16” (Page 5, line 28, Fig. 1) and “the adsorption tanks 21, 22” in order for “the programmable controller 6” to automatically control “a three way solenoid valve 13” and “an air supply valve 14” in the disclosed fluid circuit in accordance with the control signals from the programmable controller 6 for 

Regarding claim 2, Cahill-O'Brien in view of Kamio discloses
wherein during the air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13), the processor (a programmed microprocessor; C3:46-47) is configured to selectively (selecting closing or opening “Drain Valve 48” by “Controller 50”; Fig. 3) switch the operation of the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) from the first supply operation (“Close Valve B”; Fig. 13) to either the second supply operation or the standby operation (the system immediately entering a stand-by mode; C9:34-35) so that the oxygen concentration (the amount of oxygen in the container; C4:60-61) of the inside air (the atmosphere, respectively within the container 10; C3:41) decreases (be exhausted to the outside air; C4:50-51), and approaches the predetermined set oxygen concentration (the desired oxygen ranges for the load; C5:3-4, Fig. 13 [and] set the desired setpoints to control oxygen within the range of 1% to 15% and carbon dioxide within a range of 0 to 25%; C9:29-31, Fig. 13).

Regarding claim 3, Cahill-O'Brien in view of Kamio discloses
during the air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13), the processor (a programmed microprocessor; C3:46-47) is configured to disallow the operation of the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) from being switched (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) from the first supply operation (“Close Valve B”; Fig. 13) to the standby operation (the system immediately entering a stand-by mode; C9:34-35), and to allow the operation of the gas supply device to be switched from the first supply operation to the second supply operation (“Close Valve A”; Fig. 13), during a period (the associated time period on the “Time” axis; Fig. 15) from satisfaction of a predetermined setting condition (setting for the desired oxygen and carbon dioxide ranges for the load; C5:3-4) to satisfaction of a predetermined clearing condition (the condition of operating “the enable switch being open the compressor being stopped”; C10:10-12 [and] above and below the setpoint programmed into the controller; C9:62-63 [and] normal operation, following loading of the container; C4:65).

	Regarding claim 4, Cahill-O'Brien in view of Kamio discloses 
the setting condition (the desired setpoints to control oxygen within the range of 1% to 15% and carbon dioxide within a range of 0 to 25%; C9:29-31 [including] normal operation, following loading of the container; C4:65) is a condition (conditions within the refrigerated container 10; C5:14-15) that is satisfied if, while the oxygen concentration (the amount of oxygen in the container; C4:60-61) of the inside air (the atmosphere, respectively within the container 10; C3:41) is to be reduced (replaced from “the amount of oxygen (O2) and carbon dioxide (CO2) by replacing it with nitrogen generated from the membrane 36”; C4:8-10), a degree (a point of “carbon dioxide within a range of 0 to 25%”; C9:29-31) to which the carbon dioxide concentration (carbon dioxide inside the refrigerated container 10; C4:6-7) of the inside air (“The atmospheric air”; C4:14 “inside the refrigerated container 10”; C4:6-7) increases (control action for “the controller 50 for the controlled atmosphere system energized and set for the desired oxygen and carbon dioxide ranges for the load”; C5:2-4), and

the clearing condition (the condition of operating “the enable switch being open the compressor being stopped”; C10:10-12 [and] above and below the setpoint programmed into the controller; C9:62-63 [and] normal operation, following loading of the container; C4:65) is a condition (the condition of operating “the enable switch being open the compressor being stopped”; C10:10-12) that is satisfied if neither the oxygen concentration of the inside air nor the degree to which the carbon dioxide concentration of the inside air increases needs to be reduced (replaced from “the amount of oxygen (O2) and carbon dioxide (CO2) by replacing it with nitrogen generated from the membrane 36”; C4:8-10). 

	Regarding claim 5, Cahill-O'Brien in view of Kamio discloses 
the setting condition (setting for the desired oxygen and carbon dioxide ranges for the load; C5:3-4) is a condition where a state in which the oxygen concentration (the amount of oxygen in the container; C4:60-61) of the inside air (the atmosphere, respectively within the container 10; C3:41) falls within a predetermined oxygen concentration range (oxygen within the range of 1% to 15%; C9:29-30) including the set oxygen concentration (“Set Value”; Fig. 13 [and] a control band above and below the setpoint programmed into the controller for the particular gas; C9:62-64) and a difference (the gap between a O2% point “above and below the setpoint” and “the setpoint” from “above and below the setpoint programmed into the controller”; C9:62-63 ; Fig. 15) between the carbon dioxide concentration (the output from “a CO2 sensor 112 which is used to measure the concentration of carbon dioxide inside the container”; C7:24-26 [of] “The atmospheric air”; C4:14) and the set carbon dioxide concentration (Setpoint; Fig. 15) of the inside air is greater than or equal to a first predetermined value (a point on the sloped line of “Value Above Setpoint”; Fig. 15) continues for a first predetermined period (“Start Compressor” time; Fig. 15), and

the clearing condition (the condition of operating “the enable switch being open the compressor being stopped”; C10:10-12 [and] above and below the setpoint programmed into the controller; C9:62-63 [and] normal operation, following loading of the container; C4:65) is a condition (the condition of operating “the enable switch being open the compressor being stopped”; C10:10-12) where a state in which the oxygen concentration (the amount of oxygen in the container; C4:60-61) of the inside air (the atmosphere, respectively within the container 10; C3:41) is lower than or equal to the set oxygen concentration and the difference (the gap between a CO2% point “above and below the setpoint” and “the setpoint” from “above and below the setpoint programmed into the controller”; C9:62-63 ; Fig. 15) between the carbon dioxide concentration (the output from “a CO2 sensor 112 which is used to measure the concentration of carbon dioxide inside the container”; C7:24-26) and the set carbon dioxide concentration (Setpoint; Fig. 15) of the inside air is less than or equal to a second predetermined value (the upper bound of “Control Band”; Fig. 15) that is less than the first predetermined value (a point on the sloped line of “Value Above Setpoint”; Fig. 15) continues for a second predetermined period (the time with respect to a point on the sloped line of “Value Above Setpoint”; Fig. 15).

	Regarding claim 6, Cahill-O'Brien in view of Kamio discloses 
during the air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13), the processor (a programmed microprocessor; C3:46-47) is configured to switch (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) the operation of the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) from the first supply operation (“Close Valve B”; Fig. 13), the second supply operation (“Close Valve A”; Fig. 13), or the standby operation (the system immediately entering a stand-by mode; C9:34-35) to the outside air supply operation so that the oxygen concentration of the inside air increases, and approaches (as a result of control action using “The controller 18 being preferably a programmed microprocessor”; C3:46-47) the set oxygen concentration.

	Regarding claim 7, Cahill-O'Brien in view of Kamio discloses 
during the air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13), the processor (a programmed microprocessor; C3:46-47) is configured to switch (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) the operation of the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) from the outside air supply operation to either the first supply operation (“Close Valve B”; Fig. 13) or the standby operation (the system immediately entering a stand-by mode; C9:34-35) so that the oxygen concentration of the inside air decreases, and approaches the set oxygen concentration (as a result of control action using “The controller 18 being preferably a programmed microprocessor”; C3:46-47).

	Regarding claim 8, Cahill-O'Brien in view of Kamio discloses 
(the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13), the controller (The controller 18 being preferably a programmed microprocessor; C3:46-47) is configured to switch (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) the operation of the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) from the standby operation (the system immediately entering a stand-by mode; C9:34-35) to the first supply operation (“Close Valve B”; Fig. 13) so that the carbon dioxide concentration of the inside air decreases, and approaches the set carbon dioxide concentration (as a result of control action using “The controller 18 being preferably a programmed microprocessor”; C3:46-47). 

	Regarding claim 9, Cahill-O'Brien in view of Kamio discloses 
the controller is configured to instruct the gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) to initially perform the first supply operation (“Close Valve B”; Fig. 13) during the air composition maintenance action (the control algorithm maintaining the oxygen level within the control band until the CO2 level is at or below the set level; C10:45-47, Fig. 13).

Regarding claim 10, Cahill-O'Brien discloses
An inside air control system (a controlled atmosphere system to be used in conjunction with the container unit; C2:51-52, Figs. 3-4, 5

    PNG
    media_image1.png
    421
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    917
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    759
    626
    media_image3.png
    Greyscale
), comprising:

a gas supply device (a controlled atmosphere system, a part of which 14 shown; C3:37-38, Fig. 3 [including] an external CO2 source 65; C4:59, Fig. 3 [including] nitrogen and carbon dioxide sources to allow modification of the atmosphere during storage and transportation; C1:39-41) including an air pump (an air compressor 30; C4:1, Fig. 3 [including] flow control valves 38; C4:49, Fig. 3) and an vessel (the container of “a nitrogen separation membrane 36”; C4:2, Fig. 4), the air pump being configured to selectively (selecting closing or opening “Drain Valve 48” by “Controller 50”; Fig. 3) pressurize and depressurize the vessel to produce, through adsorption of nitrogen, first low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13

    PNG
    media_image4.png
    342
    590
    media_image4.png
    Greyscale
) having a lower oxygen concentration  (the low O2 density of “the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36”; C4:8-10, Figs. 3-4) than outside air  (“ATMOSPHERE 44”; Fig. 3 [including] air 44 from outside the container; C4:12-13) and second low oxygen concentration air (2nd Container O2%; Fig. 13 [including] 5%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10) having a lower oxygen concentration (5% < 15%; Fig. 13) than the first low oxygen concentration air, as a result of removal (bringing the oxygen level down from the approximately 20.8% oxygen contained in atmospheric air to the desired setpoint value; C11:51-53, Figs. 3-4, 13 [including] The oxygen/other gasses from the oxygen outlet 58 exhausted to the outside air; C4:50-51 [by] a nitrogen separation membrane 36; C4:2, Fig. 4 [and] The controller 50 monitoring the amount of oxygen and carbon dioxide in the container; C4:60-61) of oxygen (the amount of oxygen in the container; C4:60-61) from the outside air, the gas supply device including passages (the pipeline with an arrow between “flow control valves 38” and “refrigerated container 10”; Fig. 3; C10:15, Fig. 1) to pump the first low oxygen concentration air, the second low oxygen concentration air, and the (a refrigerated container 10; C3:34, Fig. 3) for storing a breathing plant (fruits and vegetables; C1:22); and

a processor (The controller 18 being preferably a programmed microprocessor; C3:46-47) programed to control an operation of the gas supply device according to memory-stored instructions (a program in “a programmed microprocessor”; C3:46-47),

the inside air control system further comprising a bypass passage () through which the outside air (“ATMOSPHERE 44”; Fig. 3 [including] air 44 from outside the container; C4:12-13) discharged from the air pump (an air compressor 30; C4:1, Fig. 3 [including] flow control valves 38; C4:49, Fig. 3) passes to bypass the adsorbent-filled vessel (),

the processor being configured to instruct the gas supply device to operate while switching (The controlled atmosphere system 14 beginning operation only when a controlled atmosphere enable switch 70 located in the refrigeration controller 18 is closed; C15:8-11) among

a first supply operation (“Close Valve B”; Fig. 13) in which the first low oxygen concentration air is supplied into the storage box through the passages,

a second supply operation (“Close Valve A”; Fig. 13) in which the second low oxygen concentration air having a lower oxygen concentration (a 5% point between the upper bound of “Control Band”; Fig. 13) than the first low oxygen concentration air is supplied into the storage box through the bypass passage () and the passages without () flowing into the adsorbent-filled vessel, 

an outside air supply operation (air 44 from outside the container entering the compressor 30; C4:12-13, Fig. 3) in which the outside air is supplied into the storage box through the passages, and

a standby operation (the system immediately entering a stand-by mode; C9:34-35) in which supply of the first low oxygen concentration air, the second low oxygen concentration air and the outside air into the storage box is maintained at rest (a stand-by mode; C9:34-35),

to maintain the oxygen concentration of the inside air at the set oxygen concentration (the desired oxygen ranges for the load; C5:3-4, Fig. 13 [and] set the desired setpoints to control oxygen within the range of 1% to 15% and carbon dioxide within a range of 0 to 25%; C9:29-31, Fig. 13), and a carbon dioxide concentration (carbon dioxide within a range of 0 to 25%; C9:30-31) of the inside air at a predetermined set carbon dioxide concentration (a control band above and below the setpoint programmed into the controller for the particular gas, e.g., the CO2 level above the control band and the CA air compressor 30 started at step 180, via the "Yes" branch 182; C9:62-C10:2 for the “carbon dioxide within a range of 0 to 25%”; C9:30-31), and

the inside air control system comprises
a supply-discharge switching mechanism (a drain solenoid valve 94 electrically operated valves and normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule; C6:13-16, Fig. 4) that includes a valve (a drain solenoid valve 94; C6:13, Fig. 4) and switches (to be” normally closed and adapted to be periodically opened by the controlled atmosphere controller 50 on a periodic schedule”; C6:13-16, Fig. 4) between a gas supply operation (to be periodically opened by the controlled atmosphere controller 50; C6:13-16, Fig. 4) in which one of the first low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13) and the second low oxygen concentration air is selectively (selected by “setpoint” at “step 210” and “control band” at “step 236”; C11:16-17, Fig. 12) supplied to an inside (inside “the container”; C4:12-13) and a gas discharge operation (The oxygen/other gasses from the oxygen outlet 58 exhausted to the outside air; C4:50-51, Fig. 4) in which the first and second low oxygen concentration air (1st Container O2%; Fig. 13 [including] 15%; Fig. 13 [and] the amount of oxygen (O2) by replacing it with nitrogen generated from the membrane 36; C4:8-10, Fig. 13) is discharged to an outside (the outside air; C4:50-51, Fig. 4).

	Cahill-O'Brien discloses “a vessel” and “the vessel to produce, first low oxygen concentration air” as mapped above, but is silent regarding
an adsorbent-filled vessel
the vessel to produce, through adsorption of nitrogen, first low oxygen concentration air

a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel,

the outside air through the bypass passage and the passages without flowing into the adsorbent-filled vessel, and

	However, Kamio discloses, in the analogous field for “METHOD FOR CONTROLLING ENVIRONMENT FOR FRUIT VEGETABLES AND STORING THE SAME” (title, Fig. 1

    PNG
    media_image5.png
    489
    536
    media_image5.png
    Greyscale
),
an adsorbent-filled vessel (the adsorption tower 6a; P15:2, Fig. 1 [or] the adsorption tower 6b; P17:8, Fig. 1), 
the vessel to produce, through adsorption of nitrogen (The adsorption tower 6a is filled with 13 × 20 Kg of nitrogen adsorbent 7), low oxygen concentration air (oxygen is removed from the system (O2 pull down); P14:8)

	The advantage of using Kamio’s blower 3 and the adsorption tower 6a filled with nitrogen adsorbent 7 is to keep freshness of the vegetables at the time of storage by keeping the oxygen concentration in the storage at a low level of 2 to 4 vol% of an initial storage by removing oxygen from 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cahill-O'Brien with Kamio by replacing Cahill-O'Brien’s compressor 30 having “a nitrogen separation membrane 36” with Kamio’s blower 3 and the adsorption tower 6a filled with nitrogen adsorbent 7 in order to keep freshness of the vegetables at the time of storage by keeping the oxygen concentration in the storage at a low level of 2 to 4 vol% of an initial storage by removing oxygen from the initial storage amount of storage using a nitrogen generator.


	Cahill-O'Brien in view of Kamio discloses “the outside air discharged from the air pump” as mapped above, but Cahill-O'Brien in view of Kamio is silent regarding
a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel,

the outside air through the bypass passage and the passages without () flowing into the adsorbent-filled vessel, and

	However Yamashita discloses, in the same field for “The controller 6 having a density control means 6a which operates the reforming air generating unit 3 and the air supply unit 4 based on the detection signal from each sensor and switching the three way electromagnetic valve 13 and the air supply valve 14 to control the opening and closing of the respective solenoid valves so that the O2 concentration and the CO2 concentration in the storage 2 becoming the set predetermined values.” (Page 6, lines 32-37, Fig. 1

    PNG
    media_image6.png
    409
    555
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    184
    609
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    109
    609
    media_image8.png
    Greyscale
),

a bypass passage (the line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10”; Page 5, 20-21, Fig. 1) through which the outside air (air in the atmosphere; Page 4, line 32) discharged from the air pump (a compressor 17; Page 5, line 29, Fig. 1) passes to bypass the adsorbent-filled vessel (one of “the adsorption tanks 21, 22”; Page 6, 16-17, Fig. 1),

the outside air through the bypass passage (“36”; Fig. 1) and the passages (the line “between “14” and “15” and “the O2 pipe 10”; Page 5, line 22, Fig. 1) without (“air from the air supply unit 4 supplied into the storage 2 via throttle value 15 by opening the air supply valve 14”; Page 5, lines 22-24 which means bypassing “21” and “22”) flowing into the adsorbent-filled vessel, and

	The advantage of using Yamashita’s line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10” parallel to “a pipe 16” (Page 5, line 28, Fig. 1) and “the adsorption tanks 21, 22” is for “the programmable controller 6” to automatically control “a three way solenoid valve 13” (Page 5, line 18, Fig.1) and “an air supply valve 14” (Page 5, lines 21-22, Fig. 1) in the disclosed fluid circuit in accordance with the control signals from the programmable controller 6 for filling the storage 2 with the desired densities of the desired gases and maintaining freshness of the storage materials such as fresh produces in addition to the manual control of various flow control valves.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cahill-O'Brien in view of Kamio with Yamashita by replacing Cahill-O'Brien’s compressor 30 having “a nitrogen separation membrane 36” with Yamashita’s line from the dryer 18 having “an air supply valve 14 and a throttle valve 15 arranged in the O2 pipe 10” parallel to “a pipe 16” (Page 5, line 28, Fig. 1) and “the adsorption tanks 21, 22” in order for “the programmable controller 6” to automatically control “a three way solenoid valve 13” and “an air supply valve 14” in the disclosed fluid circuit in accordance with the control signals from the programmable controller 6 for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zita (US 20170355518).

	Examiner suggests the following to be embedded into the independent claims 1 and 10 as inventive feature, or any other feature in the spec with applicant’s own discretion.

p1 to p4 representing constants that satisfy the relationship "0%<p4<p3<p2<p1.ltoreq.1.0%," and q1 to q3 represent constants that satisfy the relationship "0%<q3<q2<q1<1.0%." (Para. 156, Fig. 14) and

“the processor instructing the gas supply device to switch from “the oxygen concentration 8% mode” to “breathing mode” after satisfying


the processor switches the operation of the gas supply device from the breathing mode to the oxygen concentration 8% mode after satisfying
the relationship "MV_O2≤SP_O2-p4" and the relationship "MV_CO2≤SP_CO2+q2" continue for 10 minutes, and the operation control flag is "1." (Para.183, Fig. 14)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761